Citation Nr: 0904678	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus 
type II as a result of herbicide exposure.  His corrected DD 
214 reflects that he served in the Navy, and that he received 
the Vietnam Service Medal.  The National Personnel Records 
Center (NPRC) was not able to determine whether the Veteran 
had in- country service in Vietnam, but it has been 
determined that he served aboard the hospital ship USS Repose 
from August 31, 1966, to March 5, 1968, and that this ship 
saw duty in the waters off the shore of Vietnam.  

The Veteran contends that he was on the land mass of Vietnam 
on several occasions when his ship was in DaNang and the crew 
was allowed to swim and to come ashore and go to a club.  He 
has submitted copies of photographic prints made from 
original slides that were developed in April 1967; these show 
the Repose and another vessel, as well as unidentified 
sailors drinking beer and apparently having a party on a 
beach.  There is no indication as to where the photographs 
were taken.  

The record contains the Veteran's service personnel records 
and the command history of the Repose for the year 1967.  
These do not confirm the presence of the Veteran on the land 
mass of Vietnam.  They do note the presence of the Repose in 
Hong Kong and Subic Bay, the Philippines, on various 
occasions during that year.  There is no indication however, 
that the deck logs of the Repose were requested.  Given that 
the photographs submitted by the Veteran raise a possibility 
of his presence on the land mass of Vietnam, and that the 
deck logs could provide information as to locations that the 
ship was docked, such additional development is necessary.  
In this regard, the Veteran should also provide additional 
information concerning any onshore visitation in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any 
additional detailed information regarding 
his reported trips ashore to the Republic 
of Vietnam, including the number of times, 
the dates, and locations.  He should be 
advised to submit any letters or other 
materials in his possession that include 
identifiable elements relating to his 
reported presence in Vietnam.  The Veteran 
should be given sufficient time for 
response.

2.  If the Veteran responds with 
additional information as requested above, 
request from the proper Federal custodian 
the deck logs from the USS Repose (AH-16) 
for the dates specified by the Veteran.  

3.  After completing the requested actions 
to the extent possible, and any additional 
notification and development deemed 
warranted, the VA should readjudicate the 
claim for service connection for diabetes 
mellitus, to include as due to herbicide 
exposure, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the VA must furnish to the Veteran and his 
representative an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




